Citation Nr: 9926811	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  99-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury with traumatic arthritis, currently evaluated 
as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio which denied the benefit sought on appeal.  The veteran, 
who had active service from October 1960 to April 1963, 
appealed that decision to the BVA and the case was forwarded 
to the Board for appellate review.


REMAND

A preliminary review of the record discloses that the veteran 
attended the personal hearing that was held on April 13, 
1999.  However, he was advised via letter of June 17, 1999, 
that the transcript of that hearing could not be obtained.  
In July 1999, the veteran responded to that letter by 
indicating his desire to attend a hearing before a Member of 
the Board at the RO.  Accordingly, in order to afford the 
veteran all due process to which he is entitled, the Board 
finds that a new hearing must be scheduled.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:  


The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
RO at the next available opportunity.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












